
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER
by and among
PARAMOUNT ACQUISITION CORP.,
PARAMOUNT MERGER SUB (NJ), INC.,
CHEMRX NEW JERSEY, LLC,
B.J.K. INC. and
THE MEMBERS OF CHEMRX NEW JERSEY, LLC
dated as of
June 15, 2007

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF MERGER


        AGREEMENT AND PLAN OF MERGER, dated as of June 15, 2007 (this
"Agreement"), by and among Paramount Acquisition Corp., a Delaware corporation
("Parent"), Paramount Merger Sub (NJ), Inc., a Delaware corporation and a wholly
owned subsidiary of Parent ("Merger Sub"), ChemRx New Jersey, LLC, a New Jersey
limited liability company (the "Company"), B.J.K. Inc., a New York corporation
("Chem Rx"), Jerry Silva ("Jerry"), Steven Silva ("Steven") and Michael Segal
("Michael") (collectively Jerry, Steven and Michael, the "Members").

WITNESSETH:

        WHEREAS, Parent, Chem Rx, and the stockholders of Chem Rx are parties to
a Stock Purchase Agreement, dated as of June1, 2007 (the "Stock Purchase
Agreement") and the consummation of the transactions contemplated by this
Agreement are a condition to the closing under the Stock Purchase Agreement;

        WHEREAS, the respective Boards of Directors of Parent and Merger Sub,
the Members, and Jerry as Managing Member of the Company have each approved the
merger of the Merger Sub with and into the Company (the "Merger"), upon the
terms and subject to the conditions set forth in this Agreement;

        WHEREAS, for United States federal income tax purposes, the parties
hereto intend that the Merger will qualify as a "reorganization" and that this
Agreement will constitute a "plan of reorganization," each within the meaning of
Section 368(a) of the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder (the "Code"); and

        WHEREAS, all capitalized terms used in this Agreement without definition
in Article I hereof shall have the meanings ascribed to such terms in the Stock
Purchase Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained and intending to be legally bound
hereby, Parent, Merger Sub, Company, Chem Rx and the Members hereby agree as
follows:

ARTICLE I
DEFINITIONS AND INTERPRETATION

        Section 1.1    Definitions.    For all purposes of this Agreement,
except as otherwise expressly provided or unless the context clearly requires
otherwise:

        "Affiliate" of a Person shall mean a Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first mentioned Person.

        "Business Day" shall mean a day other than Saturday, Sunday or any day
on which banks located in the State of New York are authorized or obligated to
close.

        "Code" shall have the meaning set forth in the second recital above.

        "Encumbrances" shall mean any and all liens, charges, security
interests, options, claims, mortgages, pledges, proxies, voting trusts or
agreements, obligations, understandings or arrangements or other restrictions on
title or transfer of any nature whatsoever.

        "Governmental Entity" shall mean a court, arbitral tribunal,
administrative agency or commission or other governmental or other regulatory
authority or agency.

        "Material Adverse Effect" shall mean any change or changes, effect or
effects, event or events, or circumstance or circumstances, that individually or
in the aggregate are or may reasonably be expected to be materially adverse to
(i) the assets, properties, business, operations, income or condition (financial
or otherwise) of the Company, or (ii) the ability of the Company to perform its
obligations under this Agreement.

        "Merger Consideration" shall have the meaning set forth in Section 2.7
of this Agreement.

        "Parent Common Stock" means the common stock of Parent, par value
$0.0001 per share.

--------------------------------------------------------------------------------




        "Party" or "Parties" shall mean individually and collectively each of
Parent, Merger Sub, the Company, Chem Rx and the Members.

        "Person" shall mean a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Entity or other entity or organization.

        "Representative" shall mean any officer, director, employee, agent,
advisor or consultant of a Person.

        "Subsidiary" shall mean, with respect to any Person, any corporation or
other organization, whether incorporated or unincorporated, of which (a) at
least a majority of the securities or other interests having by their terms
ordinary voting power to elect a majority of the Board of Directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such Person or by
any one or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries or (b) such Person or any other Subsidiary of such Person is a
general partner (excluding any such partnership where such Person or any
Subsidiary of such Party does not have a majority of the voting interest in such
partnership).

        "Third Party" shall mean any Person other than the Company, Chem Rx,
Parent, Merger Sub or any of their respective Affiliates.

        "Transactions" shall mean all the transactions provided for or
contemplated by this Agreement, including the Merger.

        "Transfer" shall have the meaning set forth in Section 5.1 herein.

        Section 1.2    Interpretation.    

        (a)   When a reference is made in this Agreement to a Section or
Article, such reference shall be to a Section or Article of this Agreement
unless otherwise clearly indicated to the contrary.

        (b)   Whenever the words "include," "includes" or "including" are used
in this Agreement they shall be deemed to be followed by the words "without
limitation."

        (c)   The words "hereof," "herein" and "herewith" and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.

        (d)   The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term, and words
denoting any gender shall include all genders. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.

        (e)   A reference to any Party to this Agreement or any other agreement
or document shall include such Party's successors and permitted assigns.

        (f)    A reference to any legislation or to any provision of any
legislation shall include any amendment to, and any modification or re-enactment
thereof, any legislative provision substituted therefor and all regulations and
statutory instruments issued thereunder or pursuant thereto.

ARTICLE II
THE MERGER

        Section 2.1    The Merger.    Upon the terms and subject to the
conditions set forth in Article VII hereof, and in accordance with Section 264
of the General Corporation Law of the State of Delaware (the "DGCL") and
Section 42:2B-20 of the New Jersey Limited Liability Company Act (the "NJLLCA"),
at the Effective Time (as defined below), the Merger Sub shall be merged with
and into the Company, and as a result of the Merger, the separate corporate
existence of the Merger Sub shall

2

--------------------------------------------------------------------------------




cease and the Company shall continue as the Surviving Company (the "Surviving
Company") of the Merger.

        Section 2.2    Closing; Effective Time.    A closing (the "Closing")
will be held at the offices of Covington & Burling LLP, 620 Eighth Avenue, New
York, New York, at 10:00 a.m. (or such other place as the parties may agree) as
soon as practicable, and in any event not later than the date on which all of
the conditions precedent in Article VII hereof (other than those conditions
which by their terms are to be satisfied at the Closing) are fulfilled or
waived, or on such other date as the parties may agree. The date on which the
Closing is actually held is referred to herein as the "Closing Date." On the
Closing Date, Parent, Merger Sub and the Company shall cause the Merger to be
consummated by filing a certificate of merger with the Delaware Secretary of
State and a certificate of merger/consolidation with the New Jersey State
Treasurer (the "Certificates of Merger"), executed in accordance with the
relevant provisions of the DGCL and the NJLLCA. The Merger shall become
effective at such time as the Certificates of Merger are duly filed with the
Delaware Secretary of State and the New Jersey State Treasurer, or at such other
time as Merger Sub and the Company shall agree should be specified in the
Certificates of Merger, provided that such time is on the Closing Date (the time
the Merger becomes effective being hereinafter referred to as the "Effective
Time").

        Section 2.3    Effect of the Merger.    At the Effective Time, the
effect of the Merger shall be as provided in the Certificate of Merger and the
applicable provisions of the DGCL and the NJLLCA. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time all of
the property, rights, privileges, powers and franchises of the Company and
Merger Sub shall vest in the Surviving Company, and all debts, liabilities,
obligations, restrictions, disabilities and duties of each of the Company and
Merger Sub shall become the debts, liabilities, obligations, restrictions,
disabilities and duties of the Surviving Company.

        Section 2.4    Limited Liability Company Agreement.    The Limited
Liability Company Agreement of the Company, as in effect immediately prior to
the Effective Time, shall be amended, immediately following the Closing, to
reflect (i) Parent as the sole member of the Company and (ii) the deletion of
all references to any of the Members.

        Section 2.5    Managing Member.    The Managing Member of the Surviving
Company shall initially be Parent, and each officer of the Company immediately
prior to the Effective Time shall be the initial officers of the Surviving
Company, each to hold office in accordance with the Operating Agreement of the
Surviving Company.

        Section 2.6    Effect on Capital Stock.    At the Effective Time, by
virtue of the Merger and without any action on the part of Parent, Merger Sub,
the Company or the Members:

        (a)    Merger Sub Common Stock.    The shares of common stock, par value
$01 per share, of Merger Sub issued and outstanding immediately prior to the
Effective Time shall be converted into and become a one hundred per cent (100%)
interest in the Company.

        (b)    Company Equity.    The equity of the Company as a whole shall be
converted into the right to receive the Merger Consideration pro rata based on
the percentage interest in the Company of the Members. As of the Effective Time,
all such equity of the Company shall no longer be outstanding and shall
automatically be canceled and shall cease to exist, and the holder of such
equity of Company shall cease to have any rights with respect thereto, except
the right to receive the Merger Consideration to be issued in consideration
therefor in accordance with the terms of this Agreement. Payment of the Merger
Consideration will be as set forth in Section 2.7 hereof.

        Section 2.7    Payment of Merger Consideration.    At the Effective
Time, subject to the terms and conditions of this Agreement, Parent shall pay
the Merger Consideration by issuing to the Members the number of shares of
Parent Common Stock set forth opposite each Member's name under the caption
"Merger Consideration Shares" on Exhibit A hereto (the "Merger Consideration
Shares").

3

--------------------------------------------------------------------------------



ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE MEMBERS

        The Company and the Members represent and warrant to Parent that all of
the statements contained in this Article III are true and complete as of the
date of this Agreement and as of the Closing Date (or, if made as of a specified
date, as of such date).

        Section 3.1    Organization; Qualification.    The Company (i) is a
limited liability company duly formed, validly existing and in good standing
under the laws of the State of New Jersey, (ii)has full limited liability
company power and authority to carry on its business as now being conducted and
to own the properties and assets it now owns, and (iii) is duly qualified or
licensed to do business as a foreign limited liability company in good standing
in every jurisdiction in which such qualification is required.

        Section 3.2    Subsidiaries.    The Company does not have any
Subsidiaries.

        Section 3.3    Authorization; Validity of Agreement.    The Company has
full limited liability company power and authority to execute and deliver this
Agreement and to consummate the Transactions. The execution, delivery and
performance by the Company of this Agreement and the consummation by it of the
Transactions have been duly authorized by the Members, and no other action on
the part of the Company is necessary to authorize the execution and delivery by
the Company of this Agreement or the consummation by it of the Transactions.
This Agreement has been duly executed and delivered by the Company and, assuming
due and valid authorization, execution and delivery thereof by Parent and Merger
Sub, this Agreement is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors' rights generally and (ii) the availability of the remedy of
specific performance or injunctive or other forms of equitable relief may be
subject to equitable defenses and would be subject to the discretion of the
court before which any proceeding therefor may be brought.

        Section 3.4    Consents and Approvals; No Violations.    None of the
execution, delivery or performance of this Agreement by the Company, the
consummation by the Company of any of the Transactions or compliance by the
Company with any of the provisions hereof will (i) conflict with or result in
any breach of any provision of the certificate of formation, the limited
liability company agreement or similar organizational documents of the Company,
(ii) require any filing with, or permit, authorization, consent or approval of,
any Governmental Entity or other Person (including consents from parties to
loans, contracts, leases and other agreements to which the Company is a party),
(iii) require any consent, approval or notice under, or result in a violation or
breach of, or constitute (with or without due notice or the passage of time or
both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any contract, agreement, arrangement or understanding to which the Company is
a party, or (iv) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Company, or any of their properties or assets,
excluding from the foregoing clauses (ii), (iii) and (iv) such violations,
breaches or defaults which would not, individually or in the aggregate, have a
Material Adverse Effect.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF PARENT AND MERGER SUB

        Parent and Merger Sub represent and warrant to the Company and the
Members that all of the statements contained in this Article IV are true and
complete as of the date of this Agreement and as of the Closing Date (or, if
made as of a specified date, as of such date).

4

--------------------------------------------------------------------------------




        Section 4.1    Organization.    Each of Parent and Merger Sub is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has all requisite corporate or other
power and authority and all necessary governmental approvals to own, lease and
operate its properties and to carry on its business as now being conducted,
except where the failure to be so organized, existing and in good standing or to
have such power, authority, and governmental approvals would not have,
individually or in the aggregate, a material adverse effect on Parent's or
Merger Sub's ability to consummate the Transactions.

        Section 4.2    Capital Structure.    As of the date of this Agreement,
the authorized capital stock of Parent consists of 40,000,000 shares of Parent
Common Stock and 1,000,000 share of preferred stock, par value $0.0001 per
share, of Parent (collectively, the "Parent Capital Stock"). All issued and
outstanding shares of shares of Parent Capital Stock are duly authorized,
validly issued, fully paid and nonassessable, and no class of Parent Capital
Stock is entitled to preemptive rights.

        (a)   The authorized capital stock of Merger Sub consists of 100 shares
of common stock, par value $0.01 per share. All of the issued and outstanding
capital stock of Merger Sub is, and at the Effective Time will be, owned by
Parent, and there are (i) no other outstanding shares of capital stock or voting
securities of Merger Sub, (ii) no securities of Merger Sub convertible into or
exchangeable for shares of capital stock or voting securities of Merger Sub and
(iii) no options or other rights to acquire from Merger Sub, and no obligations
of Merger Sub to issue, any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of
Merger Sub.

        (b)   As of the date of this Agreement, no bonds, debentures, notes or
other indebtedness of Parent or any Parent Subsidiary having the right to vote
on any matters on which stockholders may vote, are issued or outstanding.

        Section 4.3    Authorization; Validity of Agreement.    Parent and
Merger Sub each have full corporate power and authority to execute and deliver
this Agreement and to consummate the Transactions as part of the transactions
contemplated by the Stock Purchase Agreement. The execution, delivery and
performance by each of Parent and Merger Sub of this Agreement and the
consummation of the Transactions have been authorized by the Board of Directors
of Parent and Merger Sub. No other corporate action on the part of Parent or
Merger Sub is necessary to authorize the execution and delivery by Parent or
Merger Sub of this Agreement or the consummation of the Transactions. This
Agreement has been duly executed and delivered by each of Parent and Merger Sub
and, assuming due and valid authorization, execution and delivery hereof by the
Company, is a valid and binding obligation of Parent and Merger Sub, enforceable
against each of Parent and Merger Sub in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors' rights generally and (ii) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.

        Section4.4    Consents and Approvals; No Violations.    Except for the
filings, permits, authorizations, consents and approvals as have already been
made and are in effect or will be made at the Effective Time, none of the
execution, delivery or performance of this Agreement by Parent or Merger Sub,
the consummation by Parent or Merger Sub of the Transactions or compliance by
Parent or Merger Sub with any of the provisions hereof will (i) conflict with or
result in any breach of any provision of the certificate of incorporation or
by-laws of Parent or Merger Sub, (ii) require any filing with, or permit,
authorization, consent or approval of, any Governmental Entity, (iii) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, lease, license, contract, agreement or other
instrument or obligation to which Parent or any of its Subsidiaries (including
Merger Sub) is a party or by which any of them or any of their respective
properties or assets may be bound, or (iv) violate any order, writ, injunction,

5

--------------------------------------------------------------------------------




decree, statute, rule or regulation applicable to Parent or Merger Sub, any of
its Subsidiaries (including Merger Sub) or any of their properties or assets,
excluding from the foregoing clauses (ii), (iii) and (iv) such violations,
breaches or defaults which would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay the consummation by
Paramount of the transactions contemplated by this Agreement.

        Section 4.5    No Business Activities.    Merger Sub has not conducted
any activities other than in connection with the organization of Merger Sub, the
negotiation and execution of this Agreement and the consummation of the
transactions contemplated hereby. Merger Sub has no Subsidiaries.

        Section 4.6    Authorization of Stock.    The shares of Parent Common
Stock which may be issued to the Members pursuant to Section 2.7 will be duly
and validly issued, fully paid and nonassessable and will not be subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the DGCL, the Paramount Charter, the Paramount Bylaws or any Contract to which
Parent is a party.

ARTICLE V
COVENANTS

        Section 5.1    Lock-Up Period for Shares.    During the 180-day period
following the Closing Date, no Member may, directly or indirectly, (i) offer,
sell, contract to sell, lend, encumber, pledge, donate or otherwise dispose of
or Transfer any shares of Parent Common Stock issued to such Member pursuant to
this Agreement or any securities received as a distribution thereon or otherwise
with respect thereto, whether now owned or hereafter acquired by such Member or
with respect to which such Member has or hereafter acquires the power of
disposition (collectively, "Restricted Securities") or (ii) enter into any swap
or any other agreement or transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of the Restricted
Securities, whether any such swap or transaction described in (i) or (ii) above
is to be settled by the delivery of shares of Parent Common Stock or other
securities, in cash or otherwise (any of the foregoing, a "Transfer"). During
the period beginning 180 days following the Closing Date (the "Lock-Up Release
Date") and ending (i) 90days following the Lock-Up Release Date, no Member may,
directly or indirectly, Transfer in excess of 50% of the total number of
Restricted Securities held by such Member on the Lock-Up Release Date, (ii) on
the first anniversary of the Closing Date, no Member may, directly or
indirectly, Transfer in excess of 75% of the total number of Restricted
Securities held by such Member on the Lock-Up Release Date. Following the first
anniversary of the Closing Date all or any portion of the Restricted Securities
may be Transferred by a Member without restriction under this Section 5.1.

        Section 5.2    Contribution by Parent.    Promptly upon completion of
the Merger, Parent shall contribute all of its equity interest as the sole
member of the Company to Chem Rx with the result that the Company will be a
wholly-owned subsidiary of the Chem Rx.

ARTICLE VI
CONDITIONS

        Section 6.1    Conditions to Each Party's Obligation to Effect the
Merger.    The respective obligations of the Company, Parent and Merger Sub to
effect the Merger shall be subject to the satisfaction at or prior to the
Closing Date of each of the following conditions:

        (a)    Statutes; Court Orders.    No statute, rule or regulation shall
have been enacted or promulgated by any Governmental Entity which prohibits the
consummation of the Merger; and there shall be no order or injunction of a court
of competent jurisdiction in effect precluding consummation of the Merger;

6

--------------------------------------------------------------------------------





        (b)    Stock Purchase Agreement.    The conditions set forth in
Section 8.1 of the Stock Purchase Agreement shall have been satisfied or validly
waived (to the extent permitted under the Stock Purchase Agreement and
applicable law).

        Section 6.2    Conditions to Obligations of Parent and Merger Sub to
Effect the Merger.    The obligations of Parent and Merger Sub to consummate the
Merger shall be subject to the satisfaction on or prior to the Closing Date of
each of the following conditions:

        (a)    Representations and Warranties.    All of the representations and
warranties of the Members and the Company set forth in this Agreement shall be
true and complete in all material respects as of the date of this Agreement,
other than representations and warranties that are qualified by their terms as
to materiality or "Material Adverse Effect," which representations and
warranties as so qualified shall be true in all respects.

        (b)    Stock Purchase Agreement.    The conditions set forth in
Section 8.2 of the Stock Purchase Agreement shall have been satisfied or validly
waived (to the extent permitted under the Stock Purchase Agreement and
applicable law).

        The foregoing conditions are for the sole benefit of Parent and Merger
Sub and may be waived by Parent and Merger Sub, in whole or in part, at any time
and from time to time in their sole discretion.

        Section 6.3    Conditions to Obligations of the Company and Members to
Effect the Merger.    The obligations of the Company and Members to consummate
the Merger shall be subject to the satisfaction on or prior to the Closing Date
of each of the following conditions:

        (a)    Representations and Warranties.    All of the representations and
warranties of Parent and Merger Sub set forth in this Agreement shall be true
and complete in all material respects as of the date of this Agreement, other
than representations and warranties that are qualified by their terms as to
materiality or "material adverse effect," which representations and warranties
as so qualified shall be true in all respects.

        (b)    Stock Purchase Agreement.    The conditions set forth in
Section 8.3 of the Stock Purchase Agreement shall have been satisfied or validly
waived (to the extent permitted under the Stock Purchase Agreement and
applicable law).

        The foregoing conditions are for the sole benefit of the Company and
Members and may be waived by the Company and Members, in whole or in part, at
any time and from time to time in its sole discretion.


ARTICLE VII

MISCELLANEOUS


        Section 7.1    Amendment and Modification.    This Agreement may be
amended, modified and supplemented in any and all respects, but only by a
written instrument signed by all of the parties hereto expressly stating that
such instrument is intended to amend, modify or supplement this Agreement.

        Section 7.2    Notices.    All notices and other communications
hereunder shall be in writing and shall be deemed given when mailed, delivered
personally, telecopied (which is confirmed) or sent by an

7

--------------------------------------------------------------------------------



overnight courier service, such as Federal Express, to the parties at the
following addresses (or at such other address for a Party as shall be specified
by such Party by like notice):

        if to Parent or Merger Sub, to:

Paramount Acquisition Corp.
787 7th Avenue, 48th Floor
New York, NY 10019
Attention: J. Jay Lobell
Telecopy: (212) 580-0801

        with a copy to:

Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018
Attention: Stephen A. Infante
Telecopy: (212) 841-1010

        if to the Company or Chem Rx:

c/o Chem Rx
750 Park Place
Long Beach, NY 11561
Attention: Mr. Jerry Silva and Mr. Steven Silva
Telecopy: (516) 889-8321

        with a copy to:

Troutman Sanders LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
Attention: Richard Ackerman, Esq. and Timothy I. Kahler, Esq.
Telecopy: (212) 704-5984 and (212) 704-5948

        If to the Members, at the address listed for such Member on Exhibit A
attached hereto (as amended by written notice from time to time).

        All notices and communications under this Agreement shall be deemed to
have been duly given (x) when delivered by hand, if personally delivered,
(y) one Business Day after when delivered to a courier, if delivered by
commercial one-day overnight courier service or (z) when sent, if sent by
facsimile, with an acknowledgment of sending being produced by the sending
facsimile machine.

        Section 7.3    Counterparts.    This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when two or more counterparts have been signed by
each of the parties and delivered to the other parties. Copies of executed
counterparts transmitted by telecopy or other electronic transmission service
shall be considered original executed counterparts, provided receipt of such
counterparts is confirmed.

        Section 7.4    Entire Agreement; No Third Party Beneficiaries.    This
Agreement (a) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and (b) is not intended to confer any
rights or remedies upon any Person other than the parties hereto.

8

--------------------------------------------------------------------------------




        Section 7.5    Severability.    Any term or provision of this Agreement
that is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. If the final judgment of a
court of competent jurisdiction or other authority declares that any term or
provision hereof is invalid, void or unenforceable, the parties agree that the
court making such determination shall have the power to reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, void or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision.

        Section 7.6    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the principles of conflicts of law thereof.

        Section 7.7    Enforcement; Venue.    The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any court of the
United States located in the State of New York or in New York State court, this
being in addition to any other remedy to which they are entitled at law or in
equity. In addition, each of the parties hereto (a) consents to submit itself to
the personal jurisdiction of any Federal court located in the State of New York
or any New York State court in the event any dispute arises out of this
Agreement or any of the Transactions, (b) agrees that it shall not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court and (c) agrees that it shall not bring any action relating
to this Agreement or any of the Transactions in any court other than a Federal
or state court sitting in the State of New York.

        Section 7.8    Waiver.    Any agreement on the part of a Party to any
extension or waiver of compliance by the other Parties with any of the
agreements or conditions contained in this Agreement shall be valid only if set
forth in an instrument in writing signed on behalf of such Party. The failure of
any Party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of those rights.

        Section 7.9    Election of Remedies.    Neither giving nor failing to
give notice of a claim under this Agreement will constitute an election of
remedies or limit any Party in any manner in the enforcement of any other
remedies that may be available to any of them, whether at law or in equity.

        Section 7.10    Assignment.    Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other Parties. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns.

        Section 7.11    No Claim Against Trust Fund.    The Members, Chem Rx and
the Company each acknowledge that it has read the final prospectus included in
Parent's Registration Statement on Form S-1 (File No. 333-127149) and understand
that Parent has established the Trust Account for the benefit of Parent's public
stockholders and that Parent may disburse monies from the Trust Account only
(i) to its public stockholders in the event they elect to convert their IPO
Shares, (ii) to its public stockholders upon the liquidation of Parent if it
fails to consummate a Business Combination (as defined in the Paramount Charter)
or (iii) to Parent after, or concurrently with, the consummation of a Business
Combination. For and in consideration of Parent agreeing to evaluate the Company
for purposes of consummating a Business Combination with it, each of the
Members, Chem Rx and the Company agree that it does not have any right, title,
interest or claim of any kind in or to any monies

9

--------------------------------------------------------------------------------



in the Trust Account and waives any claim it may have against the Trust Account
in the future as a result of, or arising out of, any negotiations, contracts or
agreements with Parent and will not seek recourse against the Trust Account for
any reason whatsoever.

        Section 7.12    Termination.    In the event of termination of the Stock
Purchase Agreement as provided in Section 10.1 thereof, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of Parent, Chem Rx, the Members or the Company other than Section 7.11,
and except to the extent that such termination results from a breach by a party
of any representation, warranty or covenant set forth in this Agreement.

        Section 7.13    Further Assurances.    Each of the parties shall use
reasonable commercial efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary, proper or advisable to consummate
and make effective as promptly as practicable the transactions contemplated by
this Agreement.

        Section 7.14    Stock Purchase Agreement Controls.    To the extent of
any conflict between the Stock Purchase Agreement and this Agreement, the Stock
Purchase Agreement shall control.

        IN WITNESS WHEREOF, Parent, Merger Sub, the Company, Chem Rx and the
Members have executed this Agreement or caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first written
above.

 
   
   
    PARAMOUNT ACQUISITION CORP.
 
 
By:
 
/s/  J. JAY LOBELL      

--------------------------------------------------------------------------------

    Name:   J. Jay Lobell     Title:   Chief Executive Officer
 
 
PARAMOUNT MERGER SUB (NJ), INC.
 
 
By:
 
/s/  J. JAY LOBELL      

--------------------------------------------------------------------------------

    Name:   J. Jay Lobell     Title:   President
 
 
B.J.K. INC.
 
 
By:
 
/s/  JERRY SILVA      

--------------------------------------------------------------------------------

    Name:   Jerry Silva     Title:   Chief Executive Officer
 
 
CHEMRX NEW JERSEY, LLC
 
 
By:
 
/s/  JERRY SILVA      

--------------------------------------------------------------------------------

    Name:   Jerry Silva     Title:   Managing Member
 
 
/s/  JERRY SILVA      

--------------------------------------------------------------------------------

Jerry Silva
 
 
/s/  STEVEN SILVA      

--------------------------------------------------------------------------------

Steven Silva
 
 
/s/  MICHAEL SEGAL      

--------------------------------------------------------------------------------

Michael Segal

[SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER]

10

--------------------------------------------------------------------------------






EXHIBIT A

MEMBER INFORMATION


Name and Address of
Members


--------------------------------------------------------------------------------

  Number of Merger
Consideration Shares

--------------------------------------------------------------------------------

Jerry Silva
2594 Norton Place
Bellmore, NY 11710   450,000
Steven Silva
2589 Glenn Drive
Bellmore, NY 11710
 
450,000
Michael Segal
791 John Street
Teaneck, NJ 07666
 
100,000

11

--------------------------------------------------------------------------------





QuickLinks


AGREEMENT AND PLAN OF MERGER
ARTICLE VII MISCELLANEOUS
EXHIBIT A MEMBER INFORMATION
